     Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 1 of 21



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


GALLAGHER BENEFIT SERVICES,                                         CIVIL ACTION
INC., AND ARTHUR J. GALLAGHER & CO.

VERSUS                                                              NO. 19-12731

H. WOOD VAN HORN                                                    SECTION: “B”(3)

                                        OPINION
      Before the Court are defendant H. Wood Van Horn’s motion to

dismiss plaintiffs’ complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1),(6) and (7) (Rec. Doc. 17); (2) plaintiffs

Gallagher Benefit Services, Inc. (“GBS”) and Arthur J. Gallagher

& Co.’s (“Gallagher”) response in opposition (Rec. Doc. 18); and

various reply, supplemental and sur-reply memoranda from parties.

 FACTS AND PROCEDURAL HISTORY

      Plaintiffs    Gallagher       Benefit       Services,    Inc.      (“GBS”)      and

Arthur   J.    Gallagher      &   Co.    (“Gallagher”)        are    both      Delaware

corporations organized with their principal place of business in

Illinois. Rec. Doc. 1 at 1. Defendant H. Wood Van Horn is a citizen

of Louisiana in the Eastern District of Louisiana. Id. Defendant

was formerly employed by Gillis, Ellis, and Baker, Inc (“GEB”) as

a   producer   whose    job   responsibilities         included      producing        new

business    and   servicing       new    accounts.    Id.     at    2.   GEB    was    an

independent property and casualty insurance agency operating in

Louisiana. Id.



                                           1
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 2 of 21



     On Friday, July 26, 2019, GEB entered into an Asset Purchase

Agreement     with     plaintiff    Gallagher       through     which   plaintiff

purchased and acquired substantially all GEB’s assets, property,

and business. Id. On Monday, July 29, 2019, defendant resigned

without any prior-notice to Gallagher or GEB, and began working

for a direct competitor, Stone Insurance, Inc. Id. Defendant had

signed    a   Producer’s    Contract        (“Employment      Agreement”)   which

contained a non-compete clause. Rec. Doc. 1-1. Section 14 of the

Employment Agreement also contained and assignment clause that

purportedly gave GEB the right to assign the agreement to an

assignee. Rec. Doc. 1-1 at 9. The Employment Agreement was assigned

by GEB to plaintiff Gallagher on Friday, July 26, 2019. Id. at 4.

     Section      17   of   the    Employment       Agreement    provides     that

defendant was required to give 90-days written notice prior to

terminating his employment with GEB. During this 90-day period,

defendant would be required to “fulfill his fiduciary duties and

employment responsibilities and obligations.” Rec. Doc. 1 at 4.

The Employment Agreement further described non-compete and non-

solicitation provisions that extended over a period of two years.

Id. at 4–5. The provision narrowly defined the term “Territory” to

include    “the   Louisiana       parishes     of   Orleans,     Jefferson,    St.

Bernard, Plaquemines, St. Tammany, Washington, Tangipahoa, St.

Helena, Livingston, East Feliciana, East Baton Rouge, Ascension,

St. James, St. John, St. Charles, Lafourche, Terrebonne, Bossier,

                                        2
     Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 3 of 21



Webster, Bienville, Claiborne and DeSoto.” Id. at 5. Section 16 of

the Employment Agreement states “[t]hat the responsibilities and

obligations of [defendant] as set forth in paragraphs 8 and 9 of

this Contract shall survive the termination, expiration, lapse, or

end of this Contract, and shall also survive the end of the

employment relationship between [defendant] and [GEB].” Rec. Doc.

1 at 6.

       Prior   to    defendant’s      resignation,         defendant       allegedly

transferred, downloaded, and/or forwarded to outside electronic

devices     and/or      personal     email      accounts        confidential         and

proprietary    information,        including     but    not     limited    to    client

expiration reports of GEB clients. Id. at 7. Plaintiffs contend

that defendant did not return or deliver to plaintiffs any of the

confidential    and     proprietary       information      at    the   end      of   his

employment relationship and failed to provide 90-days written

notice of his resignation. Id. at 8. Plaintiffs further allege

that   by   entering    into   an    employment        relationship       with   Stone

Insurance, Inc., defendant has engaged in a competing business and

deprived plaintiffs of an adequate opportunity to retain clients.

Id. Further, plaintiffs allege that defendant has “directly and/or

indirectly solicited, requested, sought, or obtained the business

of   several   former    clients     of   GEB    and/or    has    directly       and/or

indirectly     solicited,      enabled,         requested,       induced,        and/or

otherwise encouraged other persons or entities to engage in conduct

                                          3
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 4 of 21



prohibited by the Employment Agreement.” Id.        In their complaint,

plaintiffs have enumerated ten clients, whom defendant serviced

while employed with GEB, who switched their insurance coverage to

Stone Insurance, Inc. after defendant’s resignation. Id. at 8–9.

     Plaintiffs have claimed breach of contract in Count I of their

complaint, and a request for preliminary and permanent injunction

in Count II. Id. at 9, 11. Plaintiffs pray for judgment in their

favor for actual, compensatory and consequential damages, and for

a preliminary and permanent injunction (1) prohibiting defendant

from soliciting the business of any person who was his client at

GEB, (2) from soliciting or causing any person or entity to engage

in conduct that is violative of the Employment Agreement, (3)

prohibiting   defendant   from    using   or    divulging   confidential

information obtained in his prior to his employment with Stone

Insurance, Inc., and (4) requiring defendant to abide by all terms

set forth in the Employment Agreement for the remainder of the

effective period. Id. at 13–14.

     Defendant   has   filed   this   opposed   motion   contending   that

plaintiffs’ complaint should be dismissed pursuant to Federal

Rules of Civil Procedure 12(b)(1) for lack of standing, 12(b)(6)

for failure to state a claim, and 12(b)(7) for failure to join a

required party. Rec. Doc. 17 at 1.

LAW AND ANALYSIS

     A. 12(b)(1) Motion to Dismiss for Lack of Standing

                                      4
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 5 of 21



       A    motion   to   dismiss    pursuant       to   Federal       Rule    of   Civil

Procedure 12(b)(1) challenges a federal court's subject matter

jurisdiction. On a Rule 12(b)(1) motion to dismiss for lack of

subject matter jurisdiction, the parties asserting jurisdiction

bear       the   burden   of   “alleg[ing]      a    plausible         set    of    facts

establishing jurisdiction.” Physician Hosps. of Am. v. Sebelius,

691 F.3d 649, 652 (5th Cir. 2012). Federal courts are courts of

limited      jurisdiction,     and   therefore      have       power   to     adjudicate

claims only when jurisdiction is conferred by statute or the

Constitution. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,

377    (1994).       Constitutional    standing          “is    an     essential      and

unchanging part of the case-or-controversy requirement of Article

III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

Constitutional standing has three elements:

       First, the plaintiff must have suffered an injury in
       fact—an invasion of a legally protected interest which
       is (a) concrete and particularized, and (b) actual or
       imminent, not conjectural or hypothetical. Second, there
       must be a causal connection between the injury and the
       conduct complained of—the injury has to be fairly
       traceable to the challenged action of the defendant, and
       not the result of the independent action of some third
       party not before the court. Third, it must be likely, as
       opposed to merely speculative, that the injury will be
       redressed by a favorable decision.

Id. at 560-61 (internal quotation marks and citations omitted).

       B. 12(b)(6) Motion to Dismiss for Failure to State A Claim

       Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

                                         5
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 6 of 21



a claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly,

550    U.S.   at    555.   “A   claim    has      facial   plausibility      when   the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference       that    the       defendant    is   liable   for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 556 U.S. at 556).

       When deciding whether a plaintiff has met his or her burden,

a court “accept[s] all well-pleaded factual allegations as true

and interpret[s] the complaint in the light most favorable to the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause

of    action,      supported     by    mere       conclusory    statements’    cannot

establish       facial     plausibility.”           Snow   Ingredients,      Inc.    v.

SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal,

556 U.S. at 678) (some internal citations and quotation marks

omitted). Plaintiff must “nudge[] [his or her] claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       C. Restrictive Covenants in Louisiana




                                              6
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 7 of 21



     Restrictive covenants are disfavored under Louisiana law and

are strictly construed against the party attempting to enforce

them. Brock Servs., L.L.C. v. Rogillio, 936 F.3d 290, 296 (5th

Cir. 2019)(citing Arthur J. Gallagher & Co. v. Babcock, 703 F.3d

284, 288 (5th Cir. 2012)); see also SWAT 24 Shreveport Bossier,

Inc. v. Bond, 2000-1695, p. 5 (La. 6/29/01); 808 So. 2d 294,

298(citations omitted). Section 921 governs the enforcement of

non-compete agreements in Louisiana and reads in pertinent part:

     “Every contract or agreement, or provision thereof, by
     which anyone is restrained from exercising a lawful
     profession, trade, or business of any kind, except as
     provided in this Section, shall be null and void.
     However, every contract or agreement, or provision
     thereof, which meets the exceptions as provided in this
     Section, shall be enforceable.”

La. Stat. Ann. § 23:921 A.(1). The statute further notes:

     Any person, including a corporation and the individual
     shareholders of such corporation, who is employed as an
     agent, servant, or employee may agree with his employer
     to refrain from carrying on or engaging in a business
     similar to that of the employer and/or from soliciting
     customers of the employer within a specified parish or
     parishes, municipality or municipalities, or parts
     thereof, so long as the employer carries on a like
     business therein, not to exceed a period of two years
     from termination of employment.


Id. at C.

     D. Standing

     Defendant claims that plaintiffs lack standing to bring suit

because: (1) restrictive covenants are not assignable to third-

party non-employers, and may not be enforced by third-parties; (2)

                                   7
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 8 of 21



GEB’s assignment clause in the Employment Agreement does not bind

defendant “by its own terms”; and (3) if the employment agreement

is assignable, the post-asset-sale assignment to Gallagher is

legally null. Rec. Doc. 17 at 9. Defendant’s contentions are

incorrect, and plaintiffs have standing to pursue this action.

     There is no Louisiana statute or caselaw that expressly

discusses the enforceability of assigning a restrictive covenant,

i.e. non-compete agreement, to a third-party assignee. Further,

Section 921 is silent on the issue, and neither disallows nor

grants an employer authority to assign a restrictive covenant to

a third-party. See LA. STAT. ANN. § 23:921. Defendant cites to a

Tulane   Law     Review   article      that      notes,    “[f]ollowing     the   1989

amendment, courts can no longer enforce a noncompete agreement

ancillary      to   the   sale    of    a       business   solely   based    on    its

reasonableness. This revision took these types of non[-]competes

outside the realm of the Civil Code's rule on freedom of contract

and instead imposed strict statutory requirements that govern

drafters to this day.” Albert O. “Chip” Saulsbury, IV, Devil Inside

the Deal: An Examination of Louisiana Noncompete Agreements in

Business Acquisitions, 86 Tul. L. Rev. 713, 724 (2012). However,

that article does not mention the ability or inability of an

employer    to      assign   an     employment         agreement    containing       a

restrictive covenant to a third-party, and rather concerns whether

the clause itself is enforceable. Thus, as the first question is

                                            8
     Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 9 of 21



whether the Employment Agreement in this case can be assigned, we

will look to the general rules of obligations in Louisiana.

      The Louisiana Civil Code provides, “[a]ll rights may be

assigned, with the exception of those pertaining to obligations

that are strictly personal. The assignee is subrogated to the

rights of the signor against the debtor.” LA. CIV. CODE. ANN. art.

2642. The Fifth Circuit has noted that:

      In Louisiana, ‘[r]ights are divided into real rights
      (those that confer authority over a thing) and personal
      rights (those that confer authority over a person).
      Personal rights are further subdivided into heritable
      rights and strictly personal rights.’ Covert v. Liggett
      Group, Inc., 750 F. Supp. 1303 (M.D. La. 1990) (citing
      La. Civ. Code. Ann. art. 1763, comment (b)). A heritable
      right is a right that may be transferred to another
      person, whereas a strictly personal right is a right
      that may not be transferred, in life or by death.”

In   re   Pembo,   32   F.3d   566   (5th   Cir.   1994)(internal   footnotes

omitted). The Louisiana Civil Code further defines a strictly

personal obligation as an obligation whose “performance can be

enforced only by the obligee, or only against the obligor. When

the performance requires the special skill or qualification of the

obligor, the obligation is presumed to be strictly personal on the

part of the obligor.      All obligations to perform personal services

are presumed to be strictly personal on the part of the obligor.”

LA. CIV. CODE. ANN. art. 1766. Further, the Civil Code defines a

heritable obligation as one whose, “performance may be enforced by

a successor of the obligee or against a successor of the obligor.


                                        9
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 10 of 21



Every obligation is deemed heritable as to all parties, except

when the contrary results from the terms or from the nature of the

contract.” LA. CIV. CODE. ANN. art. 1765.

     As written, the Employment Agreement is strictly personal as

to the obligor, defendant Van Horn, while it is heritable as to

the obligee, GEB, subsequently Gallagher by way of assignment.

Section 14 of the Employment Agreement reads:

     14.   ASSIGNMENT.   The   services,    responsibilities,
     obligations, and rights of the Producer [Van Horn] under
     this Contract are unique and personal to the Producer
     [Van Horn] and, this Contract shall not be assigned or
     transferred in whole or in part by the producer. Company
     [GEB] may assign or transfer this Contract, in whole or
     in part, in which case the Contract, or any part(s)
     thereof so assigned or transferred, shall be fully
     binding   upon  any such     assigns,  transferees,   or
     successors of Company [GEB].”

Rec. Doc. 1-1 at 9. Defendant contends that because the Employment

Agreement   states   that   the   services   are   “unique   and   strictly

personal” they are neither heritable or transferrable. Rec. Doc.

17 at 12. Defendant is correct; however, the only obligation that

is strictly personal is the one that is owed by him, the obligor.

The provision clearly states that “the services, responsibilities,

obligations and rights of . . . [Van Horn] . . . are unique and

personal to [Van Horn] . . .” Rec. Doc. 1-1 at 9. This means that

defendant   is   prohibited   from    assigning    or   transferring      his

obligations under the Employment Agreement. However, Section 14

also notes that the “Company” may assign or transfer the contract,


                                     10
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 11 of 21



and that any such assignment shall be fully binding upon “any such

assigns, transferees, or successors.” Id. This language implies

that the obligation is heritable, and therefore assignable, on the

part of the obligee, in this case GEB, who assigned their interest

in the Employment Agreement to plaintiff Gallagher.

     Plaintiffs        also   contend     that    defendants’    cited      case,

Jeansonne v. Hindy, 413 So. 2d 999 (La. App. 4 Cir. 1982) is

inapposite and does not stand for the proposition that all non-

competition     agreements     are   strictly      personal,    and   therefore

unassignable.     In    Jeansonne,      the    Jeansonnes   entered    into     an

agreement to sell Deluxe Bell Supermarket, Inc. to El Hindy, which

included an agreement not to compete with El Hindy within a one-

mile radius of Deluxe Bell. Id. at 999-1000. Thereafter, El Hindy

sold the outstanding shares in Deluxe Bell to the Fontenelles. Id.

at 1000. The Jeansonnes then brought suit for declaratory relief

against the Fotnenelles and El Hindy to have the non-competition

agreement declared null and void. Id.

     In   Jeansonne      Louisiana      Fourth    Circuit   Court     of   Appeal

recognized    that     obligations   are      presumed   heritable,    absent   a

“special expression of the parties’ intent that the agreement was

for the benefit of the named obligee only.” Id. at 1000 (citing

Thomas v. McCrery, 147 So. 2d 467 (La. Ct. App. 2d Cir. 1962). The

court held that the agreement executed between the Jeansonnes and

El Hindy was a “specific expression of the parties’ intent that

                                        11
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 12 of 21



the agreement [was] made by the Jeansonnes in favor of El Hindy

personally and not Deluxe Bell.” Id. at 1000. Further, the court

found that the particular non-competition clause had not been

assigned, because “there was no evidence of an assignment of the

non-competition agreement contained in the Act of Sale from El

Hindy to the Fontenelles.” Id at 1001. Said succinctly, the court

held that the non-competition agreement was personal to the El

Hindy, and could not be assigned to the Fontenelles, because: (1)

the agreement was a specific expression of the parties' intent,

and was made in favor of El Hindy, personally, and (2) there was

no evidence that the non-competition agreement was assigned to the

Fontenelles. Id.

     The Jeansonne court also attempted to distinguish their facts

from another case that is more closely on-point with the factual

scenario here. Jeansonne, 413 So. 2d at 1000–01 (citing Louisiana

Office Systems, Inc. v. Boudreaux, 298 So. 2d 341 (La. Ct. App. 3d

Cir.) remanded on other grounds, 302 So.2d 37 (La. 1974), dismissed

on other grounds, 309 So. 2d 779 (La. App. 3d Cir. 1975)). The court

in Jeansonne stated “the assignor and assignee of the defendant's

employment contract in Louisiana Office Systems, Inc., . . . were

essentially the same entity. In this case, the alleged assignee is

a third party.” Jeansonne, 413 So. 2d at 1001 (emphasis added).

However, Jeansonne’s logic flawed.




                                    12
    Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 13 of 21



       In Louisiana Office Systems, the court held that a non-

compete between an employee and an employer was assignable, and

that “contracts for the hire of labor, skill or industry are

personal on the part of the obligor, but heritable on the part of

the obligee.” Id. at 343 (citing former La. Civ. Code. art. 2007 1).

The defendant employee in Louisiana Office Systems, Inc. entered

into an employment agreement with Ron Brignac doing business as

Louisiana Office Systems. Id. Mr. Brignac incorporated Louisiana

Office Systems and subsequently assigned all his rights to the

business, including his right to enforce the non-compete agreement

to Louisiana Office Systems, Inc. Id. The court ultimately upheld

the assignment of the non-compete from Mr. Brignac to Louisiana

Office   Systems,      Inc.,   and   enjoined    defendant     employee   from

competing against Louisiana Office Systems, Inc. Id. at 343–44.

       Although the Jeansonne court reasoned that Mr. Brignac and

Louisiana Office Systems, Inc. were essentially the same entity,

they were not. Mr. Brignac was doing business as Louisiana Office

Systems,   and   the    employment   agreement    was   made   in   his   favor

rendering him the obligee. See Louisiana Office Systems, Inc., 298

So. 2d at 343. Mr. Brignac, the obligee then incorporated Louisiana




1 The substance of Louisiana Civil Code Article 2007 is essentially the same as

current Louisiana Civil Code Article 1766. LA. CIV. CODE ANN. art. 1766, rev.
cmt. (e) (“Civil Code Article 2007 (1870) has been eliminated . . . because the
rule it contained is now incorporated into the second paragraph of this
Article.”).

                                      13
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 14 of 21



Office Systems, which became a juridical person, 2 and separate

person entirely from Mr. Brignac. Id. Further, and importantly,

the employee did not have a contract with Louisiana Office Systems,

Inc., but only with Mr. Brignac, who then assigned his heritable

right to receive performance to his new business and third-person

Louisiana Office Systems, Inc. See id. Mr. Brignac did not assign

the    rights   of   the   employment   contract      to   himself,   rather   he

assigned them to a newly created juridical person, who for all

intents and purposes was a third person to the agreement between

Mr. Brignac and the employee. Therefore, this Court finds that the

assignment of the Employment Agreement in this case is proper,

even though it is in favor of a third person, as the reasoning in

Jeansonne is flawed and the ruling in Louisiana Office Systems,

Inc. aligns with the Louisiana Civil Code provisions on assigning

contracts.

       Next,    defendant    contends        that   even   if   the   Employment

Agreement is assignable, that the terms of the agreement only bind

the assignee plaintiff Gallagher, but not defendant Van Horn. The

Louisiana Civil Code provides that “[i]nterpretation of a contract

is the determination of the common intent of the parties.” LA. CIV.

CODE. ANN. Art. 2045. Further, when determining the intent of the


2 LA. CIV. CODE ANN. art. 24 (“There are two kinds of persons: natural persons
and juridical persons. A natural person is a human being. A juridical person
is an entity to which the law attributes personality, such as a corporation or
a partnership. The personality of a juridical person is distinct from that of
its members.”).

                                        14
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 15 of 21



parties, the civil code notes that “[e]ach provision in a contract

must be interpreted in light of the other provisions so that each

is given the meaning suggested by the contract as a whole.” LA.

CIV. CODE. ANN. art. 2050. Clearly, the intent of the parties was

to create an Employment Agreement that could not be assigned by

the obligor producer but could be assigned by the obligee employer.

Here,     although       the     contract        notes     that     “the     [Employment

Agreement], or any part(s) thereof so assigned or transferred,

shall be fully binding upon any such assigns, transferees, or

successors of Company [GEB]” it was clearly intended to bind both

the    assignee    and    defendant    employee,         the      obligor.     Any    other

interpretation would render the contract ineffective. LA. CIV. CODE.

ANN. art. 2049 (“A provision susceptible of different meanings must

be interpreted with a meaning that renders it effective and not

with one that renders it ineffective.”).

       Finally,       defendant      argues         that       notwithstanding          the

enforceability of the provision and its assignability, the belated

and     undated     assignment       of      the     Employment         Agreement        is

unenforceable as a matter of law. Rec. Doc. 17-1 at 14. However,

defendant     cites    no      precedential       authority       on   point    for   this

proposition from either federal courts interpreting Louisiana law

nor Louisiana State courts. Rather, defendant cites to a non-

binding Mississippi Supreme Court case, and several federal courts

that do not apply Louisiana Law. For these reasons, defendant’s

                                            15
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 16 of 21



contention    that     the    post-asset        assignment   of   the   Employment

Agreement is invalid, fail. Further, notwithstanding the fact that

other federal courts found the Mississippi Supreme Court case

persuasive,    those    cases       were   not    interpreting    Louisiana    law,

rendering defendant’s citation to the cases inapposite.

     Accordingly, because the Employment Agreement is assignable,

and plaintiffs have an interest in enforcing the non-compete

agreement    contained       with    the   Employment    Agreement,     they   have

standing to pursue this claim.

     E. Failure to Sate a Claim

     Defendant claims that Gallagher has failed to state a cause

of action against them. Rec. Doc. 17-1 at 16. The relevant portions

of Section 921 are as follows:

     A.(1) Every contract or agreement, or provision thereof,
     by which anyone is restrained from exercising a lawful
     profession, trade, or business of any kind, except as
     provided in this Section, shall be null and void.
     However, every contract or agreement, or provision
     thereof, which meets the exceptions as provided in this
     Section, shall be enforceable.

     C. Any person, including a corporation and the
     individual shareholders of such corporation, who is
     employed as an agent, servant, or employee may agree
     with his employer to refrain from carrying on or engaging
     in a business similar to that of the employer and/or
     from soliciting customers of the employer within a
     specified   parish    or   parishes,   municipality    or
     municipalities, or parts thereof, so long as the
     employer carries on a like business therein, not to
     exceed a period of two years from termination of
     employment




                                           16
     Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 17 of 21



LA. STAT. ANN. § 23:921 A, C. (emphasis added). Defendant argues

that because defendant’s former employer GEB is not currently

“carrying on” a like business, and that only Gallagher is carrying

on   a    like    business,   that     any    enforcement   of   the   Employment

Agreement is violative of Section 921. Rec. Doc. 17-1 at 17–18.

Defendant also argues that to the extent Gallagher contends that

it has stepped into the shoes of GEB by way of assignment that

Section 921 does not allow for putative employers and the asset

sale is not a “mere ‘continuation’ of the purchased business.” Id.

at 18.

         Section 921 does not give a definition of employer, nor does

it specifically denote that an employer’s assigns are able to

continue to enforce a non-compete clause between an assignee. LA.

STAT. ANN. § 23:921. Instead, the statute merely requires that “the

employer carries on a like business therein.” Id. Above, this court

held that the assignment of the Employment Agreement is valid under

Louisiana        law.   Accordingly,    the    assignment   of   the   Employment

Agreement must allow Gallagher, the assignee, the ability to

enforce     the     non-compete   clause      in   the   Employment    Agreement.

Although caselaw states that an agreement limiting competition

must strictly adhere to the requirements of the statute, the

statute merely requires that the “employer” be carrying on a like

business.        LA. STAT. ANN. § 23:921. The statute does not provide a

definition for employer and does not specifically state that the

                                         17
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 18 of 21



employer be its current employer. Id. Section 921 only requires

that the agreement be between an employee and employer. Here, GEB

and    defendant    entered   into   an     agreement   limiting   defendant’s

ability to compete with GEB or solicit any of its customers upon

ceasing his employment with GEB. Thereafter, GEB validly assigned

their right as obligee of the non-compete clause to the assignee,

Gallagher. It seems that common-sense would dictate that when a

company sells its assets, customers included, and assigns its

rights to all contractual performances owed to it, including those

of its employees contractually obligated to perform in their favor,

that the company who bought the assets and was assigned the rights

of the now terminated company is able to enforce the rights and

obligations owed to it.

       Defendant next argues that plaintiffs fails to state a claim

against the him is because the contract narrowly defined Company

as “Gillis, Ellis, and Baker, Inc.” Rec. Doc. 17-1 at 19. Defendant

argues that the definition does not include or mention “assigns”

or “assignees,” and as such does not prevent an employee from

competing against an assignee. This argument is meritless. Section

14 of the Employment agreement clearly and expressly states that:

“Company [GEB] may assign or transfer this Contract, in whole or

in part, in which case the Contract, or any part(s) thereof so

assigned or transferred, shall be fully binding upon any such




                                       18
      Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 19 of 21



assigns, transferees, or successors of Company [GEB].” Rec. Doc.

1-1 at 9.

       Non-competition agreements are contracts between the parties

and    should    be   construed      according        to   the    general    rules   of

interpretation of contracts. See LA. CIV. CODE ANN. arts. 2045-2057;

SWAT 24 Shreveport Bossier, Inc. v. Bond, 2000-1695 (La. 06/29/01),

808 So .2d 294. The contract establishes the law between the

parties, and the purpose of contract interpretation is to determine

the common intent of the parties. LA. CIV. CODE ANN. art. 2045

(emphasis added). Courts must interpret contracts in a common-

sense fashion, giving the words of the contract their common and

usual significance. Clovelly Oil Co., LLC v. Midstates Petroleum

Co., LLC, 2012-2055 (La. 03/19/13), 112 So. 3d 187 at 192. Each

provision must be interpreted in light of the other provisions of

the contract so that each is given the meaning suggested by the

contract as a whole. LA. CIV. CODE ANN. art. 2050.

       Here, defendant’s interpretation would prevent the Employment

Agreement from being assigned, even though the parties included

Section 14 within the agreement, entitled “Assignment,” which

explicitly states that the “Company may assign or transfer this

Contract, in whole or in part.” Rec. Doc. 1-1 at 9. By including

the    Section    14,      the   assignment       clause,   the    parties    clearly

contemplated that the Employment Agreement containing the non-

compete     could     be    assigned   to        another   company.   It     would   be

                                            19
   Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 20 of 21



irrational to conclude that the parties included an assignment

agreement in their contract, with a provision giving GEB the right

to assign the contract, but only allowing the assignee to enforce

non-competition   with   the   assignor,   instead    of   the   assignee.

Accordingly, defendant’s argument fails.

     F. Failure to Join a Required Party FRCP 19

     Federal Rule of Civil Procedure 12(b)(7) authorizes a motion

to dismiss for failure to join a required party in accordance with

Rule 19. A party is indispensable under Rule 19 of the Federal

Rules of Civil Procedure if, as a matter of equity, the court finds

that the lawsuit cannot proceed without the absent party. Persons

required to be joined include a person who, “in that person's

absence, the court cannot accord complete relief among existing

parties; or that person claims an interest relating to the subject

of the action and is so situated that the disposition of the action

in his absence may as a practical matter impair or impede his

ability to protect that interest.” Fed. R. Civ. P. 19(a)(1)(B).

The movant bears the initial burden of demonstrating that an absent

party is a required party, but if an initial appraisal of the facts

demonstrates the absent person is required, the burden is shifted

to the opponent of joinder. Hood v. City of Memphis, 570 F.3d 625,

628 (5th Cir. 2009).

     Defendant argues that GEB is a necessary and indispensable

party, “[d]epending on what arguments plaintiff’s make responding

                                    20
     Case 2:19-cv-12731-ILRL-DMD Document 29 Filed 07/10/20 Page 21 of 21



to [defendant’s] lack-of-standing and failing-to-state-a-cause-

of-actions motions.” Rec. Doc. 17-1 at 21. However, plaintiffs

have not argued that GEB has a continuing interest in enforcing

the non-compete agreement. Instead, plaintiffs contend that the

Employment Agreement, and the right to enforce non-competition and

non-solicitation clauses has been assigned in its entirety to

Gallagher.     Plaintiffs     further      argue      that     because    of    the

assignment, GEB is not a necessary party under the federal rules

of   civil   procedure   because   “it     has   no    right    or   interest   in

enforcing     the   Employment     Agreement       that      was     assigned   to

Gallagher.” Rec. Doc. 18 at 20. Accordingly, GEB is not a necessary

party, as they do not have any interest in enforcing the non-

compete agreement because of the assignment of the Employment

Agreement.

      E. CONCLUSION

For the reasons outlined above,

      IT IS ORDERED that defendant’s motion to dismiss (Rec. Doc.

17) is DENIED.

      New Orleans, Louisiana this 10th day of July, 2020.




                              ___________________________________

                              SENIOR UNITED STATES DISTRICT JUDGE




                                      21
